MODIFIED SILICON MONOXIDE MATERIAL FOR NEGTIVE ELECTRODE OF LITHIUM-ION BATTERY AND PREPARATION METHOD THEREFOR
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 16 and 21-31 are pending and are being examined on the merits in this current Office action.

Claim Rejections - 35 USC § 112
Claims 16 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, it is ambiguous as to the structural relationship between the formed metal silicate and the silicon monoxide, because while claim 16 recites “the metal silicate is uniformly dispersed around the silicon and the silicon monoxide”, it also recites “the metal steam reacts with silicon monoxide to in situ dope metal silicate”. In the latter recitation, it appears that Applicant intends to claim that the metal silicate formed by reaction of silicon monoxide with metal steam is present (doped?) in the silicon monoxide. Clarification is required.

Claim Rejections - 35 USC § 103
Claims 16 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (CN 106356508 A, whose English machine translation is being employed for citation purposes, hereafter Pang).
Regarding claim 16, Pang teaches a preparation method of a modified silicon monoxide material, comprising:
loading a mixture of raw materials for preparing silicon oxide and raw materials for preparing a reducing agent (e.g., Li, Mg, etc., [0015] and [0027]) into a vacuum furnace ([0020]),
wherein the raw materials for preparing silicon oxide can be a mixture of silicon and silicon dioxide ([0024]), and the raw materials for preparing reducing agent can be, for example, Li2O, MgO, or/and SiO2 ([0026]). Assuming Pang discloses that only one of Li2O, MgO and SiO2 is employed as the raw material for the purpose of preparing reducing agent, one of ordinary skill in the art would appreciate that the combination/mixture of the Li2O, MgO and SiO2 can be used as raw materials for the purpose of preparing reducing agent, because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP § 2144.06.
Pang discloses that SiO2, Li2O and MgO will be in a gaseous form when heated in a vacuum furnace ([0030]-[0031]). One of ordinary skill in the art would readily appreciate that the gaseous SiO2, Li2O and MgO can easily form metal silicates such as lithium silicate Li2Si2O5 (2SiO2+Li2O=Li2Si2O5), magnesium silicate MgSiO3 (MgO+SiO2=MgSiO3), etc.  The mentioned chemical equations are basic knowledge to one of ordinary skill in the art. Thus, the claimed MgSiO3 and Li2Si2O5 are functional equivalents as raw materials to SiO2, Li2O and MgO disclosed by Pang and are not patentable distinguishable in the absence of persuasive evidence or unexpected results, since a selection of raw materials that are similar to SiO2, Li2O and MgO disclosed by Pang would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art.
As to the claimed ratio of from 4:2 to 6:1, Pang further discloses that the mass percentage of the oxide of the reducing agent (e.g., SiO2, Li2O and MgO) in the final composite is adjustable ([0018]), implying that the amounts of the raw materials such as SiO2, Li2O and MgO can be adjusted. Absent persuasive evidence showing that a particular ratio is critical or significant, the particular ratio is not sufficient to provide a patentable distinction over the prior art since the ratio may be considered as merely a matter of design choice and one would readily arrive at the claimed ratio by adjusting the amounts of SiO2, Li2O and MgO through routine experimentations.
Pang further teaches heating the mixture (i.e., silicon, silicon dioxide and metal silicates) under a high-temperature of from 500 [Symbol font/0xB0]C to 1500 [Symbol font/0xB0]C ([0038]) and a vacuum condition of from 0 to 5000 Pa ([0037]) to evaporate the raw materials and generate silicon monoxide steam ([0030]-[0032]), reacting the silicon monoxide steam with the metal silicates in gaseous form to uniformly disperse the metal silicates around the silicon and the silicon monoxide and to in situ dope the metal silicates ([0032]), condensing and depositing the deposited blocks to prepare silicon-containing particles ([0021] and [0032]). The claimed ranges of temperature and vacuum overlap those disclosed by Pang, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I)
Pang further teaches carrying out carbon coating on the silicon-containing particles to form a carbon coating layer so as to obtain the modified silicon monoxide material (See, e.g., [0050]-[0052], [0090], [0133] and [0149]).
The limitation “crushing the deposited blocks to prepare silicon-containing particles” is not patentably distinguishable, since the crushing is a basic operation in the art and one of ordinary skill in the art would readily perform that, as demonstrated in, for example, paragraphs [0006], line 59 and [0131], line 769).
The limitation “uniformly mixing raw materials of silicon, silicon dioxide and metal silicate and water, performing spray drying to obtain raw material microspheres with uniformly distributed components, pressing the raw material microspheres into blocks, and drying” represents a change in shape of the raw materials. However, a change in shape does not patently distinguish the invention in the absence of persuasive evidence. MPEP § 2144.04(IV)(B). Upon review of the instant specification, there does not appear to be any criticality to the claimed shape. Furthermore, one of ordinary skill in the art would readily arrive at the claimed shape, since the “mixing …”, “spray drying …”, “pressing …”, “drying”, etc. are basic operations in the art, as disclosed in [0006], and involve ordinary capabilities of one skilled in the art.
Regarding claims 21-22, Pang teaches the preparation method according to claim 16, and further, one of ordinary skill in the art would readily arrive at the claimed ratios, since the ratios are merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the ratios as claimed are significant.
Regarding claims 23-24, Pang teaches the preparation method according to claim 21, and further, one of ordinary skill in the art would readily arrive at the claimed ratios, since the ratios are merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the ratios as claimed are significant.
Regarding claims 25-26, Pang teaches the preparation method according to claim 16 and claim 23, respectively, and the claimed “a heating system of a vacuum furnace …” in claims 25-26 does not have patentable weight, since the invention is about a preparation process, not an apparatus. Since Pang teaches the step (2) as claimed, the invention has been taught.
Regarding claim 27, Pang teaches the preparation method according to claim 16, wherein a heat treatment of preserving heat at, for example, 700 [Symbol font/0xB0]C ([0047]) for, for example, 2 hours ([0048]) is carried out before the crushing in the step (2).
Regarding claims 28-29, Pang teaches the preparation method according to claim 16, wherein the carbon coating layer can be formed by a vapor deposition method (“gas phase coating method”, [0052]; “a CVD furnace”, [0149]) and covers the surface of the silicon-containing particles ([0152]). It is also reasonably expected that the carbon coating layer permeates into the pores of the silicon-containing particles, since Pang teaches the same preparation process as claimed and the same process is expected to produce the same results.
Furthermore, one of ordinary skill in the art would know that the parameters for a CVD deposition can be adjusted, and thus one skilled in the art would readily arrive at the claimed thicknesses of 1-20 nm or 5-15 nm by routine optimization. MPEP § 2144.05 II.
Regarding claims 30-31, Pang teaches the preparation method according to claim 16, and further teaches the mass percentage content of the carbon coating layer may be 5 wt% in terms of the total mass of the modified silicon monoxide being 100 wt%, as exemplified in [0149]. The 5 wt% anticipates the claimed ranges in claims 30-31.

Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above. In addition:
1) While the Examiner disagrees with Applicant’s argument that Pang does not teach a silicate salt as a raw material for preparing reducing agent (Note: how to interpret “silicate” in [0013] of Pang, i.e., whether it refers to a raw material silicate or a reaction product silicate, is at issue), this Office action has modified the previous rejections in order to advance the prosecution of the application. As such, Applicant’s arguments in Section “Regarding the limitation (1) in the Remark are moot.
2) The newly added ranges of temperature and vacuum mentioned in the arguments have been addressed in this Office action.
3) The arguments with respect to the alleged “unexpected result” are not persuasive, since the data does not show both the composition (i.e., silicates) and amounts as claimed are critical. For instance, magnesium powder or magnesium carbonate are not relied upon for the rejection in this office action. While comparing the amounts of metal silicates with those of magnesium or magnesium carbonate, the amounts of other components in Comparative Examples 1 and 4 differs from corresponding amounts in Embodiment 1, and as such, it is unclear what factor(s) cause different results in properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727